DETAILED ACTION

This action is a response to an amendment filed 11/23/2020 in which claims 19-28 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 19, 20 and 27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shimezawa et al. (Pub. No.: 2017/0164299), herein Shimezawa.
As to claim 19, Shimezawa teaches a terminal comprising: 
a processor that determines a power for a transmission using information notified by a first- level control information including a part of scheduling information, the transmission being scheduled by the first-level control information and a second-level control information including additional scheduling information (Shimezawa Fig. 10 control unit and [0156] the terminal allocates power based on whether or not transmissions are taking place in a first CG or second CG (first information and scheduling information) and [0137] power is determined based on number of RBs (scheduling information and second level control information) ; and 
a transmitter that performs the transmission (Shimezawa Fig. 10 transmit antenna) 


As to claim 27, Shimezawa teaches a radio communication method for a terminal, comprising: 
determining a power for a transmission using information notified by a first-level control information including a part of scheduling information, the transmission being scheduled by the first-level control information and a second-level control information including additional scheduling information (Shimezawa Fig. 10 control unit and [0156] the terminal allocates power based on whether or not transmissions are taking place in a first CG or second CG (first information and scheduling information) and [0137] power is determined based on number of RBs (scheduling information and second level control information)  and 
performing the transmission (Shimezawa Fig. 3 performs the transmission)


As to claim 20, Shimezawa teaches the terminal according to claim 19, wherein the first-level control information includes resource allocation information (Shimezawa [0165] does not recognize information relating to uplink transmission in a second CG (resource allocation information))



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimezawa and
Kim et al. (Pub. No.: 2005/0018610), herein Kim

As to claim 21, Shimezawa teaches the terminal according to claim 19, 

Shimezawa does not teach
wherein the first-level control information is transmitted every slot 

However Yun does teach
wherein the first-level control information is transmitted every slot (Kim [0017] trans power control information in every slot)19

	It would have been obvious to combine the teachings of Shimezawa and Kim, because Kim teaches us this helps that received pilot energy ratio transmitted by the UE to reach a set point by the BS (Kim [0017]

Claim 22 is rejected for the same reasons stated in claim 20



Claims 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimezawa and ITRI “Discussion on CA system supporting TTI operation”, herein ITRI.

As to claim 23, Shimezawa teaches the terminal according to claim 19, 

Shimezawa does not teach

wherein the transmitter performs the transmission in a shorter time duration than a slot 

	However ITRI does teach
wherein the transmitter performs the transmission in a shorter time duration than a slot (ITRI page 1 last paragraph the UE is configured with shortened TTI and Fig. 2 transmitting in less than a slot)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Shimzawa and ITRI, because ITRI teaches us this provides flexibility in scheduling resources (ITRI page 1 section paragraph 3)

Claims 24-26 are rejected for the same reasons stated in claim 23.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimezawa
Siomina et al. (Pub. No.: 2011/0230144), herein Siomina

As to claim 28, Shimezawa teaches a system comprising: 
a terminal comprising: 
a processor that determines a power for a transmission using information notified by a first-level control information including a part of scheduling information, the transmission being scheduled by the first-level control information and a second-level control information including additional scheduling information (Shimezawa Fig. 10 control unit and [0156] the terminal allocates power based on whether or not transmissions are taking place in a first CG or second CG (first information and scheduling information) and [0137] power is determined based on number of RBs (scheduling information and second level control information)  and 
a transmitter that performs the transmission (Shimezawa Fig. 10 transmit antenna) 

Shimeazawa does not teach
 and 
another terminal.

However Siomina does teach
and 
another terminal (Siomina [0081] multiple UEs)

It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Shimewaza and Siomina, because Siomina teaches us how to control power variable power transmit ratios (Siomina [0081])


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYANAH S GEORGE whose telephone number is (571)272-8880.  The examiner can normally be reached on 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AYANAH S. GEORGE
Primary Examiner
Art Unit 2467



/AYANAH S GEORGE/Primary Examiner, Art Unit 2467